Citation Nr: 1621029	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for impotence/loss of use of a creative organ, to include as secondary to service-connected type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim of service connection for loss of vision, to include as secondary to service-connected type II diabetes mellitus

3.  Whether new and material evidence has been received to reopen the claim of service connection for atrial fibrillation, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to an increased rating for type II diabetes mellitus with retinopathy, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the August 2007 rating decision, the RO, in pertinent part, denied service connection for impotence, congestive heart failure, and loss of vision and determined that new and material evidence had not been received to reopen the claim of service connection for atrial fibrillation with coronary artery disease.

In November 2007, the Veteran filed a notice of disagreement (NOD) with the RO's denial of service connection for congestive heart failure and denial of the petition to reopen the claim of service connection for atrial fibrillation with coronary artery disease.

In September 2008, the Veteran filed claims of service connection for impotence and loss of vision.  In the December 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims.

The Board notes that in a September 2011 rating decision, the RO granted service connection for coronary artery disease.  Thus, the issue of whether new and material evidence has been received to reopen the claim of service connection for atrial fibrillation with coronary artery disease has been recharacterized as noted on the cover page.

This case was before the Board in December 2014 where it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2014 remand directives, the RO was to verify the Veteran's current mailing address and schedule the Veteran for a videoconference hearing.  However, a review of the claims file does not demonstrate that efforts were made to confirm the Veteran's address.  Further, a hearing was not scheduled as requested and there is no indication that the request for a hearing was withdrawn.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand directives. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to verify the Veteran's current mailing address.  All efforts should be documented in the claims file.  

2.  Schedule the Veteran for a videoconference hearing.  He should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



